Name: COUNCIL REGULATION (EEC) No 2604/93 of 21 September 1993 opening and providing for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Israel, Jordan or Morocco (1993 to 1994)
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  Africa;  tariff policy;  Europe
 Date Published: nan

 24. 9. 93 Official Journal of the European Communities No L 239/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2604/93 of 21 September 1993 opening and providing for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Israel , Jordan or Morocco (1993 to 1994) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocols to the Agreements between the European Economic Community and the Kingdom of Morocco ('), the Hashemite Kingdom of Jordan (2) and the State of Israel (3) and the Protocol laying down the conditions and procedures for the implementa ­ tion of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provi ­ sions thereof (4) provide in their respective Articles that fresh cut flowers and flower buds, falling within the CN codes indicated in Article 1 and originating in the abovementioned countries, may be imported into the Community at reduced rates of customs duty within the limits of annual Community tariff quotas of 300 , 50, 17 000 and 50 tonnes respectively ; whereas, however, Article 18 of the Protocol with Cyprus provides that the volume of the tariff quota for that country must be increased by 5 % per year from the entry into force of the Protocol ; Whereas the volumes of the tariff quotas relating to other countries concerned must be increased in equal tranches of 3 % , by virtue of Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia (5) ; Whereas roses with large or small flowers and carnations of the unifloral or multifloral types are covered by the quotas only subject to the conditions established by Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan (6) ; whereas the application of this Regulation was extended, by Regulation (EEC) No 3551 /88 f), to the same products when originating in Morocco ; whereas the abovementioned preferential tariff advantages are applicable only to those importations respecting certain price conditions ; Whereas the Community quotas in question should be opened for the period 1 November 1993 until 31 October 1994 ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 November 1993 to 31 October 1994, the customs duties applicable to imports into the Community of the products listed below originating in Morocco, Jordan, Israel or Cyprus shall be suspended at the levels and within the limits of the Community tariff quotas shown below : (') OJ No L 224, 13 . 8 . 1988 , p. 18 . (2) OJ No L 297, 21 . 10 . 1987, p. 19 . (3) OJ No L 327, 30. 11 . 1988 , p . 36 . (4) OJ No L 393, 31 . 12. 1987, p . 2. O OJ No L 181 , 1 . 7. 1992, p . 9 . (6) OJ No L 382, 31 . 12. 1987, p . 22. O OJ No L 311 , 17. 11 . 1988 , p. 1 . No L 239/2 Official Journal of the European Communities 24. 9 . 93 Amount of Quota °.r, CN code Description Origin quota duty (tonnes) (%) Fresh cut flowers and flower buds of a kind suitable for ornamental purposes : 09.1114 0603 10 51 0603 10 53 39.1152 0603 10 55 1)9.1306 0603 10 61  From 1 November to 31 May Morocco 325,5 0603 10 65 0603 10 69 Jordan 54,2 u Israel 18 445 39.1420 0603 10 11  From 1 June to 31 October Cyprus 70 0 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 2. In the case of large-flowered and small-flowered roses and unifloral and multifloral carnations, application of the quota referred to in Article 1 ( 1 ) may be interrupted if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. In that event, the Commission shall adopt regulations re-establishing the duties applicable to the products in question under the Common Customs Tariff and, where appropriate, re-introducing this Regulation on the dates and in respect of the products and periods indicated in the Regulations in question . However, products on which customs duties have been re-established and imported into the Community during the period in which such re-establishment remains in force shall be excluded from the quantities drawn from the tariff quota concerned . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1993 . Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by noti ­ fying the Commission, draw an amount corresponding to its requirements from the quota volume. 24. 9 . 93 Official Journal of the European Communities No L 239/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1993 . For the Council The President A. BOURGEOIS